Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143634                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143634
                                                                    COA: 304071
                                                                    Oakland CC: 2010-230841-FC
  DARNELL WEAVERLY COOLEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 6, 2011 order of
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2012                      _________________________________________
           p0321                                                               Clerk